Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 1 of 43 PageID 374




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



 POOR AND MINORITY
 JUSTICE ASSOCIATION, INC.;
 DR. CLAYTON COWART;
 MALIK GIBSON; and TYRIAN HERRING.

                Plaintiffs,
                                                             CASE NO: 8:19-CV-T-2889-2TGW


 Vs                                                          INJUNCTIVE RELIEF
                                                             42 U.S.C. § 1983



 THE CHIEF JUDGE, TENTH JUDICIAL CIRCUIT
 COURT (THE STATE OF FLORIDA); GRADY JUDD,
 SHERIFF OF THE POLK COUNTY, in his official capacity;
 and G4S SECURE SOLUTIONS USA, et al.

                Defendant(s).
                                         /

                              FOURTH AMENDED COMPLAINT

        COMES NOW, the Plaintiffs, Poor and Minority Justice Association, Inc. (“PMJA”); Dr.

 Clayton Cowart (“Cowart”); Malik Gibson (“Gibson”), Tyrian Herring (“Herring”); and an entire

 class of unnamed grievants, who have been affected by the wrongful conduct averred in this action,

 by and through their undersigned legal counsel, and file this original complaint against CHIEF

 JUDGE, THE TENTH JUDICIAL CIRCUIT (STATE OF FLORIDA); GRADY JUDD,

 SHERIFF OF THE POLK COUNTY SHERIFF’S OFFICE (“Judd” or “Sheriff’s Office”), in his

 official capacity; and G4S SECURE SOLUTIONS USA (“G4S”). The amendments set forth in

 this FOURTH Amended Complaint have been averred in bold font, and are hereby interposed

                                                1
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 2 of 43 PageID 375




    pursuant to Rule 11(b)(2) of the Federal Rules of Civil Procedure.1

                                         A. Jurisdictional Statement


1.         The U.S. District Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

pendent state-law tort action pursuant to Fla. Stat. 768.28.


                            FOURTH AMENDMENT (U. S. Constitution)


2.         That this lawsuit presents a legal claim alleging an “unreasonable search and

seizure” pursuant to § 1983 and the Fourth Amendment, U.S. Constitution that is of first

impression in the U.S. District Court, Middle District of Florida and in the U.S. Court of

Appeals for the Eleventh Circuit.

           a.      The Fourth Amendment, U.S. Constitution, states: “The right of the people to be

    secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

    shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or

    affirmation, and particularly describing the place to be searched, and the persons or things to be

    seized.”


           b.     Katz v. United States offered a two-part test to elaborate upon this protection:

people are protected by the Fourth Amendment when they “have exhibited an actual

(subjective) expectation of privacy and, second, that the expectation be one that society is

prepared to recognize as ‘reasonable.’”2


           c.     This Fourth Amended Complaint is based upon a claim that the Plaintiffs had
1
  The Fourth Amended Complaint “withdraws” the Third Amended Complaint, pursuant to Rule 11(c)(2) of the Fed. R.
Civ.P. and is hereby filed pursuant to Rule 11(b)(2) states that the Pleader may present “claims, defenses, and other
legal contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law or for establishing new law.”
2
  Katz v. United States, 389 U.S. 347, 361 (1967).
                                                         2
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 3 of 43 PageID 376




a reasonable expectation of privacy protected under the Fourth Amendment, U.S.

Constitution, which the Defendants violated.


                        THIRTEENTH AMENDMENT (U. S. Constitution)


3.     This lawsuit also presents a legal claim under the Thirteenth Amendment, U.S.

Constitution that is of first impression in the U.S. District Court, Middle District of Florida

and in the U.S. Court of Appeals for the Eleventh Circuit.


              a.      Therefore, this lawsuit fundamentally arises under Amendment XIII,

U.S. Constitution (“Slavery”/”Involuntary Servitude”). 42 U.S.C. §§ 1981, 1983 were enacted

pursuant to the 13th Amendment U.S. Constitution. See, e.g., Abner v. The Kansas City
                                    th
Southern Railroad, 513 F.3d 154 (5 Cir. 2008)(“§1981 and Title VII more generally arise

from the powers granted to Congress by the Thirteenth Amendment and embody its

principles…. ” Id. At 158). Hence, the Plaintiff’s Fourth Amended Complaint is filed

pursuant to the Thirteenth Amendment, U.S Constitution, and thus incorporates the full

panoply Thirteenth Amendment that constitutes “badges or incidents” of slavery.


              b.      For a definition “badges and incidents” of slavery, see See, e.g., Civil

Rights Cases, 109 U.S. 3, 20-22 (1883):

              It is true that slavery cannot exist without law any more than property in lands
              and goods can exist without law, and therefore the thirteenth amendment may
              be regarded as nullifying all state laws which establish or uphold slavery…..
              The long existence of African slavery in this country gave us very distinct
              notions of what it was, and what were its necessary incidents. Compulsory
              service of the slave for the benefit of the master, restraint of his movements
              except by the master's will, disability to hold property, to make contracts, to
              have a standing in court, to be a witness against a white person, and such like
              burdens and incapacities were the inseparable incidents of the institution.
              Severer punishments for crimes were imposed on the slave than on free persons
                                               3
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 4 of 43 PageID 377




              guilty of the same offenses. Congress, as we have seen, by the civil rights bill of
              1866, passed in view of the thirteenth amendment, before the fourteenth was
              adopted, undertook to wipe out these burdens and disabilities, the necessary
              incidents of slavery, constituting its substance and visible from; and to secure
              to all citizens of every race and color, and without regard to previous servitude,
              those fundamental rights which are the essence of civil freedom, namely, the
              same right to make and enforce contracts, to sue, be parties, give evidence, and
              to inherit, purchase, lease, sell, and convey property, as is enjoyed by white
              citizens. Whether this legislation was fully authorized by the thirteenth
              amendment alone, without the support which it afterwards received from the
              fourteenth amendment, after the adoption of which it was re-enacted with some
              additions, it is not necessary to inquire.

              c.     For another definition of “badge or incident of slavery,” see Jones v.

Alfred H. Mayer Co., 392 U.S. 409, 445-447 (1968):


              The true curse of slavery is not what it did to the black man, but what it has
              done to the white man. For the existence of the institution produced the notion
              that the white man was of superior character, intelligence, and morality. The
              blacks were little more than livestock -- to be fed and fattened for the economic
              benefits they could bestow through their labors, and to be subjected to
              authority, often with cruelty, to make clear who was master and who slave.

              Some badges of slavery remain today. While the institution has been outlawed,
              it has remained in the minds and hearts of many white men. Cases which have
              come to this Court depict a spectacle of slavery unwilling to die. We have seen
              contrivances by States designed to thwart Negro voting, e.g., Lane v. Wilson,307
              U.S. 268. Negroes have been excluded over and again from juries solely on
              account of their race, e.g., Strauder v. West Virginia, 100 U.S. 303, or have been
              forced to sit in segregated seats in courtrooms, Johnson v. Virginia, 373 U.S. 61.
              They have been made to attend segregated and inferior schools, e.g., Brown v.
              Board of Education, 347 U.S. 483, or been denied entrance to colleges or
              graduate schools because of their color, e.g., Pennsylvania v. Board of
              Trusts, 353 U.S. 230; Sweatt v. Painter, 339 U.S. 629. Negroes have been
              prosecuted for marrying whites, e.g., Loving v. Virginia, 388 U.S. 1. They have
              been forced to live in segregated residential districts, Buchanan v. Warley, 245
              U.S. 60, and residents of white neighborhoods have denied them entrance, e.g.,
              Shelley v. Kraemer, 334 U.S. 1. Negroes have been forced to use segregated
              facilities in going about their daily lives, having been excluded from railway
              coaches, Plessy v. Ferguson, 163 U.S. 537; public parks, New Orleans Park
              Improvement Assn. v. Detiege, 358 U.S. 54; restaurants, Lombard v. Louisiana,
              373 U.S. 267; public beaches, Mayor of Baltimore v. Dawson, 350 U.S. 877;
              municipal golf courses, Holmes v. City of Atlanta, 350 U.S. 879; amusement
              parks, Griffin v. Maryland, 378 U.S. 130; buses, Gayle v. Browder, 352 U.S. 903;
                                              4
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 5 of 43 PageID 378




           public libraries, Brown v. Louisiana, 383 U.S. 131. A state court judge in
           Alabama convicted a Negro woman of contempt of court because she refused to
           answer him when he addressed her as "Mary," although she had made the
           simple request to be called "Miss Hamilton." Hamilton v. Alabama, 376 U.S.
           650.

           That brief sampling of discriminatory practices, many of which continue today,
           stands almost as an annotation to what Frederick Douglass (1817-1895) wrote
           nearly a century earlier:

           "Of all the races and varieties of men which have suffered from this feeling, the
           colored people of this country have endured most. They can resort to no
           disguises which will enable them to escape its deadly aim. They carry in front
           the evidence which marks them for persecution. They stand at the extreme
           point of difference from the Caucasian race, and their African origin can be
           instantly recognized, though they may be several removes from the typical
           African race. They may remonstrate like Shylock --"

           "Hath not a Jew eyes? hath not a Jew hands, organs, dimensions, senses,
           affections, passions? fed with the same food, hurt with the same weapons,
           subject to the same diseases, healed by the same means, warmed and cooled by
           the same summer and winter, as a Christian is?"

           "-- but such eloquence is unavailing. They are Negroes -- and that is enough, in
           the eye of this unreasoning prejudice, to justify indignity and violence. In
           nearly every department of American life, they are confronted by this insidious
           influence. It fills the air. It meets them at the workshop and factory, when they
           apply for work. It meets them at the church, at the hotel, at the ballot box, and,
           worst of all, it meets them in the jury box. Without crime or offense against law
           or gospel, the colored man is the Jean Valjean of American society. He has
           escaped from the galleys, and hence all presumptions are against him. The
           workshop denies him work, and the inn denies him shelter; the ballot box a fair
           vote, and the jury box a fair trial. He has ceased to be the slave of an
           individual, but has, in some sense, become the slave of society. He may not now
           be bought and sold like a beast in the market, but he is the trammeled victim of
           a prejudice, well calculated to repress his manly ambition, paralyze his
           energies, and make him a dejected and spiritless man, if not a sullen enemy to
           society, fit to prey upon life and property and to make trouble generally."

           Today the black is protected by a host of civil rights laws. But the forces of
           discrimination are still strong.




                                            5
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 6 of 43 PageID 379




                  d.        There is a legal definition of the tort of “invasion of privacy” 3 which is

rooted in Thirteenth Amendment Jurisprudence. See, e.g., Mary Anne Franks, “Democratic

Surveillance,” Harvard Journal of Law & Technology, Volume 30, Number 2 (Spring 2017),

pp. 441, 443:

                            The institution of slavery imposed wide-ranging and diverse harms that
                            can be understood in many ways, from physical cruelty to entrenchment
                            of racism to economic appropriation. Slavery is less often described in
                            terms of its destructive effects on human privacy, 4 but the description
                            is no less true for that. Beyond obvious brutality and dehumanization,
                            slavery entailed the routine inspection and exposure of black bodies.
                            The bodies of slaves were constantly monitored through investigations
                            of their fitness for work, the sexual assault of female slaves, and beatings
                            of both male and female slaves. Families were routinely split up, denying
                            enslaved individuals the freedom of intimate association and ability to
                            care for their children — freedoms later recognized in American
                            jurisprudence as essential to the concept of privacy5….

                            Today, the black population is subject to extensive, literal, daily policing
                            in many cities across the United States. From disproportionate uses of
                            force in police encounters to frequent stops and frisks, black bodies are
                            under constant suspicion and scrutiny. This extends beyond state actors
                            to private citizens, from “subway vigilantes” like Bernhard Goetz, who
                            shot four unarmed young black men after they demanded five dollars,
                            to “neighborhood watchmen” like George Zimmerman, who stalked
                            and ultimately killed a young, black, unarmed teenager named Trayvon
                            Martin. Young black men and women are taught that their bodies are
                            considered threats in themselves, and that because of this they can
                            expect to be followed, investigated, questioned, and evaluated wherever
                            they go.



3
    Mary Anne Franks, “Democratic Surveillance,” Harvard Journal of Law & Technology, Volume 30, Number 2
(Spring 2017), p. 432 (“In their famous 1890 essay, The Right to Privacy, Samuel Warren and Louis Brandeis wrote
that the right to privacy was not to be understood as a mere property right, but as something even more foundational:
the right to human personality itself. The right to privacy is part of the fundamental right ‘to be let alone’ and is similar
to ‘the right not to be assaulted or beaten, the right not to be imprisoned, the right not to be maliciously prosecuted,
[and] the right not to be defamed.’ According to Warren and Brandeis, the right to privacy should not be confused with
a property right, but is based on an even more foundational and absolute principle: ‘that of an inviolate personality.’”
Citing, Samuel D. Warren & Louis D. Brandeis, The Right to Privacy, 4 HARV. L. REV. 193, 196–97
(1890).
4
 See, generally, Deckle McLean, Privacy and Its Invasions (published November 6, 1995).
5
 See Eisenstadt v. Baird, 405 U.S. 438, 452–53 (1972); Griswold v. Connecticut, 381 U.S. 479, 482 (1965); Pierce v.
Soc’y of Sisters, 268 U.S. 510, 534–35 (1925); Meyer v. Nebraska, 262 U.S. 390, 400 (1923)
                                                             6
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 7 of 43 PageID 380




                            FIRST AMENDMENT (U. S. Constitution)

4.      That the federal question involved in this case also arises under 42 U.S.C. § 1983

 Deprivation Constitutional Civil Rights Under Color of State Law, to wit: the reliance upon an

 official “policy, rule, custom, usage, or law” to deprive the said Plaintiffs of rights pursuant to the

 “Freedom of Speech, “Right of Peaceable Assembly” and “Right to Petition the Government”

 clauses of the First Amendment, U.S. Constitution.


        a.      The First Amendment, U.S. Constitution, states: “Congress shall make no law

 respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the

 freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition

 the Government for a redress of grievances.”

        b.      42 U.S.C. § 1983, “Civil action for deprivation of rights” states:

                Every person who, under color of any statute, ordinance, regulation, custom, or
                usage, of any State or Territory or the District of Columbia, subjects, or causes to be
                subjected, any citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action at law, suit in
                equity, or other proper proceeding for redress, except that in any action brought
                against a judicial officer for an act or omission taken in such officer’s judicial
                capacity, injunctive relief shall not be granted unless a declaratory decree was
                violated or declaratory relief was unavailable. For the purposes of this section, any
                Act of Congress applicable exclusively to the District of Columbia shall be
                considered to be a statute of the District of Columbia.


 5.     The prima facie case standard relied upon, with respect to the plaintiffs respective First

 Amendment claims against the defendants, arising under 42 U.S.C. § 1983, is based upon the

 United States Supreme Court’s “overbroad” and “chilling effect” holdings in Thornhill v.

 Alabama, 310 U.S. 88 (1940); Gooding v. Wilson, 405 U.S. 518 (1972); Watchtower Bible &

                                                   7
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 8 of 43 PageID 381




    Tract Soc. of N. Y., Inc. v. Village of Stratton, 536 U.S. 150 (2002); United States v. Stevens,

    559 U.S. 460 (2010); McCullen v. Coakley, 573 U.S. 464 (2014); and Mount Healthy City Sch.

    Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977).6

6.         The prima facie case standards regarding the First Amendment claims, arising under 42

U.S.C. § 1983, are likewise premised upon the fact that the Defendant Chief Judge of the Tenth

Judicial Circuit (State of Florida) had and enforced on the date(s) relevant to the allegations in this

complaint, a “statute, ordinance, regulation, custom, or usage” barring all First Amendment

protesters from entering the Polk County courthouse building in Bartow, Florida and using the

restrooms within that building, and that this official policy is “overbroad in scope” and has a

“chilling effect” upon the Plaintiffs’ constitutional rights.7

           a.      The evidence of the said “statute, ordinance, regulation, custom, or usage” barring

    all First Amendment protesters will be presented in the form of:

                   (1).     Documents of policies and court rules;

                   (2).     Video of the tortuous conduct on the date when the Plaintiffs were denied

    access to the courthouse restrooms.

7.         The prima facie case standards regarding the First Amendment, arising under 42 U.S.C.

§ 1983, are likewise premised upon the fact that the


    “tortuous” nature of the harm caused by denial of restrooms can be articulated in various sources



6
  Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)(“To set out a § 1983 First Amendment
retaliation claim, a plaintiff must plead that (1) he engaged in an activity protected by the First Amendment; (2) the
government took significant adverse action against him (that is, the government inflicted an injury that would chill a
person of ordinary firmness from continuing to engage in the protected activity); and (3) the plaintiff’s constitutionally
protected conduct was a substantial factor—that is, a motivating factor—in the government’s decision to take adverse
action against the plaintiff.”)
7
  Thornhill v. Alabama, 310 U.S. 88 (1940); Gooding v. Wilson, 405 U.S. 518 (1972); Watchtower Bible & Tract Soc.
of N. Y., Inc. v. Village of Stratton, 536 U.S. 150 (2002); United States v. Stevens, 559 U.S. 460 (2010); McCullen v.
Coakley, 573 U.S. 464 (2014).
                                                           8
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 9 of 43 PageID 382




 of other state and federal laws:

          a.      Criminal Law/ Eighth Amendment, U.S. Constitution: depriving the use of

 restrooms to inmates may constitute “cruel and unusual punishment.”

          b.      State/ Federal Workers’ Compensation Laws: bladder infections or other injury

 caused through lack of access to restrooms may be grounds for a valid workers’ compensation

 claim.

          c.      Federal Occupational Safety and Health Act/ Administration: bladder infections

caused through frequent lack of access to restrooms may be grounds for a valid workers’

compensation claim. 8

          d.     Medial Testimony from a Medical Doctor/ Physician: a medical doctor will testify

regarding the reasonableness of the Plaintiffs’ position that, given the totality of the circumstances,

they should not have been reasonably expected to utilize any other restrooms at the Bartow

Courthouse (a) when, as newcomers to the area, they were reasonably unaware of any other nearby

public restrooms; (b) there were no visible “public restroom” signs in the area or general vicinity;

(c) no other nearby restrooms in the general vicinity were visibly present; (d) the state or local-



 8
   “The Occupational Safety and Health Administration (OSHA) requires employers to provide all workers —
 including transgender employees — with prompt access to a clean restroom. Additional requirements related to
 restroom facilities and bathroom break policies are outlined in OSHA's sanitation standards (29 CFR 1910.141, 29
 CFR 1926.51 and 29 CFR 1928.110). These standards aim to protect workers from health complications that can
 occur when a bathroom is not readily available, such as bladder problems, bowel issues and urinary tract infections.
 While OSHA sanitation standards offer a basic overview of the key requirements employers must meet, the
 administration does not recommend any specific restroom policies. Employers should create their own written policies
 that comply with OSHA's standards. Under OSHA sanitation standards, employers must:
                   Permit workers to leave their work area to use the restroom as needed
                   Provide an acceptable number of restrooms for the current workforce
                   Avoid putting unreasonable restrictions on bathroom use
                   Ensure that restrictions on restroom use do not cause extended delays
 Additional laws, regulations or requirements related to workplace restroom use may apply depending on your state or
 municipality. Employers must also make sure that their restroom policy does not violate federal antidiscrimination
 laws.”

                                                         9
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 10 of 43 PageID 383




government officials who turned them away from entering the courthouse did not inform them of

any alternative public or private restrooms that were available to them; and, (e) through sheer lack

of knowledge of any other nearby restrooms, the Plaintiffs got into their vehicles and drove to

nearby restrooms at gas stations, convenience stores, restaurants and the like.



    8.    The prima facie case standards regarding the First Amendment claims, arising under 42

    U.S.C. § 1983, in this lawsuit, are based upon a broad definition of “court business”9 that

    encompasses “the right of the people…to petition the Government for a redress of

    grievances” to include the right of Florida citizens (including those who are not directly engaged

    as party-litigants in pending court business) to attend active and pending court hearings whether

    inside or outside of state courthouses:

           a.       First Amendment Right of Petition: Actual litigants entering the courthouse to

    attend court business. See, e.g., NAACP v. Button, 371 U.S. 415, 443-444 (1963)(“Resort to the

    courts to seek vindication of constitutional rights … fall within the First Amendment's

    protections….”)

           b.       First Amendment Right of Petition: Non-litigants who have no court business (i.e.,

    members of the general public) have a statutory or constitutional right to enter the Polk County

    courthouse to attend the court business of the actual litigants10:

                    (1).     Florida civil trials11;

9
  See, e.g., the Order Granting the Defendants’ Motion to Dismiss (Doc. # 14)(March 27, 2020), stating “It seems
unlikely Plaintiffs can truthfully re-plead that the Polk County Courthouse generally offers restrooms for the public at
large who have no court business.”
10
   Id.
11
   There is a "strong presumption of openness" for civil trials in Florida. Barron v. Florida Freedom Newspapers, 531
So. 2d 113, 118-19 (Fla. 1988). A judge will only hold a closed civil trial in limited circumstances. For example, you
may be excluded from the trial to keep trade secrets safe, to protect national security, and to avoid substantial injury to
innocent third parties, such as children in a divorce case. Moreover, the trial court will only close the proceedings if
                                                            10
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 11 of 43 PageID 384




                   (2).        Florida criminal

                   trials12;

                   (3).        Florida family trials13; and,

                   (4).        Florida juvenile hearings. 14

          c.       First Amendment Right of Petition: the right of lawyers to assist potential litigants

 with engaging in litigation such as filing lawsuits. See, e.g., NAACP v. Button, 371 U.S. 415, 440

(1963)(“First Amendment rights to enforce constitutional rights through litigation, as a matter of

law, cannot be deemed malicious.”)

          d.       First Amendment Right of Petition: the right of protestors to engage in “court

 business” in the form of exercising a right to petition the government to redress grievances, in

 public areas outside of the courthouse. See, e.g., United States v. Grace, 461 U.S. 171, 177

 (1983)(Public sidewalks forming the perimeter of the Supreme Court grounds are traditional

 public forums, just like other public sidewalks, and that a federal statute prohibiting parading,

 picketing and similar activity on those sidewalks was unconstitutional.)

          e.       First Amendment Right of Petition: the right to petition may not be curtailed with

 callous indifference or flagrant disregard to First or Fourteenth Amendment. There must be a

 compelling state interest. See, e.g., NAACP v. Button, 371 U.S. 415, 439 (1963)(“In NAACP v.

 Alabama ex rel. Patterson, 357 U.S. 449, 357 U.S. 461, we said, ‘In the domain of these


there is no reasonable alternative to closure and the closure is the least restrictive form necessary.
12
   Florida citizens have the same First Amendment right to attend all stages of criminal trials as you do in federal court.
See Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580(1980); See also Miami Herald Publishing Co. v.
Lewis, 426 So. 2d 1, 3 (Fla. 1982). This includes the preliminary hearing and the jury selection process.
13
   Custody and other dependency proceedings are presumptively open, unless the judge determines the public interest
or the welfare of the child is best served by closing the hearing. Fla.Stat. 39.508(2). However, adoption proceedings in
Florida are closed, Fla.Stat. 63.162, as are proceedings to terminate parental rights, Fla.Stat. 39.809(4).
14
   Juvenile proceedings must be open to the public unless the judge determines the public interest and the welfare of the
child are best served by closure. Fla. Stat. 985.035
                                                           11
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 12 of 43 PageID 385




 indispensable liberties, whether of speech, press, or association, the decisions of this Court

 recognize that abridgment of such rights, even though unintended, may inevitably follow from

 varied forms of governmental action.’ Later, in Bates v. Little Rock, 361 U.S. 516, 361 U.S. 524,

 we said, ‘[w]here there is a significant encroachment upon personal liberty, the State may prevail

 only upon showing a subordinating interest which is compelling.’ Most recently, in Louisiana ex

 rel. Gremillion v. NAACP, 366 U.S. 293, 366 U.S. 297, we reaffirmed this principle: ‘. . .

 regulatory measures . . . no matter how sophisticated, cannot be employed in purpose or in effect to

 stifle, penalize, or curb the exercise of First Amendment rights.’


9.       That the Plaintiff Poor and Minority Justice Association, Inc. (PMJA, Inc.) is an

incorporated, non-profit organization within the State of Florida. It is located in Winter Haven,

Florida.


           A. The PMJA, Inc. has constitutional standing in this lawsuit to enforce its interests and

 to vindicate its rights under the First Amendment, U.S. Constitution. See, e.g., First National Bank

 of Boston v. Bellotti, 435 U.S. 765, 777 (1978).15

           B. The PMJA, Inc., is a non-profit corporate entity that is duly organized under the laws

 of the state of Florida. Corporations and other types of organizations have long exercised a range

 of constitutional rights, including those found under the Contracts Clause16, Due Process Clause, 17




15
   While critics find it objectionable that corporations benefit from a right as “personal” as the First Amendment free
speech right, the First Amendment protects “speech” and not persons. In addition, the First Amendment mentions the
“press,” which some scholars have argued indicates an understanding of the crucial role that media organizations play
in promoting speech. In First Amendment cases, the Court is focused on the marketplace of ideas, which then leads to a
broad notion of corporate standing to litigate participation in that marketplace.
16
   Trs. of Dartmouth Coll. v. Woodward, 17 U.S. (4 Wheat.) 518, 638-39 (1819) (finding that state law
unconstitutionally interfered with an organization’s contractual rights).
17
   Minneapolis & St. Louis Ry. Co. v. Beckwith, 129 U.S. 26, 28 (1889) (recognizing corporations receive protection
for the “enjoyment of property,” including the ability to challenge “legislation injuriously affecting it”).
                                                          12
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 13 of 43 PageID 386




 Fourteenth Amendment Equal Protection Clause,18 First Amendment,19 Fourth Amendment,20

 Fifth Amendment Takings and Double Jeopardy Clauses, 21 Sixth Amendment,22 and Seventh

 Amendment.23

 10.      The Plaintiff Dr. Clayton Cowart is the President of the PMJA, Inc. and a resident of

 Winter Haven, Polk County, Florida. He is also the senior pastor of the Church of God the Bible

 Way, Inc., which is affiliated with the PMJA, Inc.


11.       The Plaintiff Malik Gibson is a member of the PMJA, Inc. and the Church of God the Bible

Way, Inc. and he is a resident of the State of Georgia.

12.       The Plaintiff Tyrian Herring is a member of the PMJA, Inc. and the Church of God the

Bible Way, Inc., and he is a resident of the State of Georgia.

13.       Plaintiff PMJA, Inc. is a civil rights organization that concentrates its efforts in protesting

abusive police practices and other related civil rights violations. The PMJA, Inc.’s membership is

almost entirely African American. Plaintiffs Cowart, Gibson, and Herring, are all African

American. And the membership of the Church of God the Bible Way, Inc. is almost entirely

African American. These regular and recurring activities on the part of the PMJA, Inc., constitutes

First Amendment freedoms and liberties, as such: free exercise of religion; freedom of speech; the


18
   Metro. Life Ins. Co. v. Ward, 470 U.S. 869, 881 n.9 (1985) (citing the “well established” Equal Protection Clause
rights of corporations); Santa Clara Cnty. v. S. Pac. R.R. Co., 118 U.S. 394, 396 (1886) (noting that the Court agreed
that the Equal Protection Clause applied to corporations at issue).
19
   Citizens United v. Fed. Election Comm’n, 130 S. Ct. 876, 903 (2010)(“[T]he First Amendment does not allow
political speech restrictions based on a speaker’s corporate identity.”).
20
   United States v. Martin Linen Supply Co., 430 U.S. 564, 575 (1977) (assuming corporations are protected by Double
Jeopardy Clause rights); Russian Volunteer Fleet v. United States, 282 U.S. 481, 489 (1931) (discussing the Takings
Clause as applied to a foreign corporation).
21
   S. Union Co. v. United States, 132 S. Ct. 2344, 2351-52 (2012) (holding that the Sixth Amendment can protect a
corporation from criminal fines).
22
   Ross v. Bernhard, 396 U.S. 531, 542 (1970) (holding that in a derivative shareholder action, shareholders possess the
same right to trial by jury as a corporation).
23
   Ross v. Bernhard, 396 U.S. 531, 542 (1970) (holding that in a derivative shareholder action, shareholders possess the
same right to trial by jury as a corporation).
                                                          13
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 14 of 43 PageID 387




right of the people peaceably to assemble; and the right to petition the Government for a redress of

grievances.

14.      The Defendants Chief Judge of the 10th Judicial Circuit (State of Florida) and Grady Judd,

Sheriff of the Polk County Sheriff’s Office operate two separate governmental units which are the

subject of this litigation, to wit:

        a.       The Defendant Grady Judd’s office (the Polk County Sheriff’s Office) is

headquartered at 1891 Jim Keene Blvd., Winter Haven, Florida 33880.

        b.       The Defendant, Chief Judge of the 10th Judicial Circuit (State of Florida) operates

state court houses that cover Hardee, Highlands, and Polk counties. The Tenth Judicial Circuit

Court of Florida is located, among several other places, at the Polk County Courthouse, 255 N.

Broadway Avenue, Bartow, Florida 33830.


15.      The Defendant G4S Secure Solution USA is headquartered at 405 N. Reo Street, Suite 150,

Tampa, Florida 33609.       G4S is interposed in this lawsuit as § 1983 Defendant and is sued herein

within its “personal capacity,” as per 42 U.S.C. § 1983, consequent of its involvement in the

constitutional torts committed and described hereinbelow.



                                      STATEMENT OF FACTS

                                            Introduction

16.      On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida.

        a.       The said peaceful protest occurred within a public forum; and,

        b.       The said protest constituted a form of important “court business” in that it was a
                                                   14
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 15 of 43 PageID 388




First Amendment petitioning at the Polk County Courthouse, in an effort to redress various

grievances that were directed against a court ruling that was issued in that same court.

17.     The said peaceful protest was organized by the PMJA, Inc. There were at least fifty (50)

protesters on the scene at the said location mentioned in paragraph 10. Many of the protesters

held placards and signs stating: “Hands Up, Don’t Shoot!”

18.     The nature of the protest was “racial profiling” and racial discrimination with respect to

unscrupulous police practices.    The said protest was designed to bring public attention to police

brutality in general and to protest the recent police-shooting of a seventeen year-old African

American young man named Mike Taylor. This shooting resulted in the death of Mike Taylor.

 19.    The said protest was pre-approved by the local government authorities, and it was also an




                                                 15
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 16 of 43 PageID 389




 entirely peaceful demonstration.

20.        At some point following the commencement of the protest, Plaintiff’s Cowart, Gibson, and

Herring walked to the Polk County Courthouse to enter into the public area of the building.

           a.    At that time, the said courthouse office building was open to members of the general

 public.

           b.    Non-protesters (i.e., persons who were not involved in the above-mentioned protest)

 were allowed to enter and exit the Polk County Courthouse building.

           c.     However, when the said Plaintiffs attempted to walk through the security scanner, a

 G4S Official and a Deputy Sheriff told them: “... no one involved in the protest would be

 granted access to the restrooms.”

           d.     After the said G4S Official informed the Plaintiffs that “protesters” could not enter

 the Polk County Courthouse building, Plaintiff Cowart requested to enter the said building to use

 the public restroom, and was denied access to the restroom that was inside of the said Polk County

 Courthouse.

           e.     In addition, Plaintiffs Gibson and Herring would have utilized the said public

 restroom but was denied access to this public facility because of their status as “protesters.”

21.        Plaintiffs were humiliated, significantly inconvenienced, and subjected to bodily anguish

and distress stemming from their inability to utilize the public restroom inside of the Polk County

Courthouse.

           a.     Plaintiffs were forced to hold their urination and walk more than one or two blocks

 to the next closest restroom; and,

           b.     The protesters were forced to end the protest, due to health and sanitation concerns,

                                                   16
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 17 of 43 PageID 390




 and lack of access to public restrooms.

22.       The above-mentioned denial the Plaintiff’s access to a public accommodation was a

derogation of the Plaintiff’s First Amendment constitutional right to free exercise of religion,

freedom speech, and to petition the government to redress grievances and, essentially, re-subjected

the Plaintiff’s to a form of “Jim Crow” racial segregation. 24 This denial was also a derogation of

their Fourteenth Amendment right to “Equal Protection of the Law,” and their Fourth Amendment

right to be free from “Unreasonable Searches and Seizures.”

 COUNT I. FOURTH AMENDMENT (“UNREASONABLE SEARCH AND SEIZURE”)
 CLAIM AGAINST GRADY JUDD, SHERIFF OF POLK COUNTY SHERIFF’S OFFICE;
                            42 U.S.C. §1983

23.       The Plaintiff hereby re-alleges and re-states averments 1 through 14, which should be read

as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

24.       Defendant Grady Judd, Sheriff of Polk County, operated a policy or custom of

stopping and detaining persons who had previously engaged in peaceful protests, and

preventing them from entering into the local Bartow courthouse.

          a.       The Plaintiffs had a reasonable expectation of privacy that, should they not

                   have any weapons or other items on their person, that would set off the

                   security alarm/ metal-detector system, which is located the entrance of the

                   Bartow Courthouse, that they would be able to enter the Courthouse just as


24
   See, e.g., “EQUAL ACCESS TO PUBLIC ACCOMMODATION: Although integrating the nation's schools was the
first priority of the civil rights movement, the denial of equal access to public accommodations affected all blacks, not
just students. Blacks could not use restaurants, bathrooms, water fountains, public parks, beaches, or swimming pools
used by whites. They had to use separate entrances to doctor's offices and sit in separate waiting rooms. They could
only sit in the balcony or in other designated areas of theaters. They had to ride at the back of streetcars and buses.”
https://www.virginiahistory.org/collections-and-resources/virginia-history-explorer/civil-rights-movement-virginia/e
qual-access

                                                           17
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 18 of 43 PageID 391




                other civilian citizens entered the courthouse, without being prohibited or

                under the threat of being arrested and detained.

        b.      The Defendant Sheriff violated the Plaintiffs Fourth Amendment Right to a

                reasonable expectation of privacy by enforcing the above-mentioned official

                policy.

        c.      The Plaintiffs also had a Fourth Amendment right to be free from an

                unreasonable seizure. The Plaintiffs could not walk past the metal detector,

                without being unreasonably seized and arrested by the Defendant Sheriff.

        d.      The Defendant violated the Plaintiffs Fourth Amendment Right to be free

                from an unreasonable seizure by enforcing the above-mentioned official

                policy.

25.     On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

rights under the First Amendment, U.S. Constitution:

        a.      The right to petition the state or local government for the redress of grievances;

        b.      The right and freedom of assembly; and,

        c.      The right and freedom of speech.


26.     On that same date, the Plaintiffs were informed by employees/ agents of Defendant

Grady Judd Sheriff of Polk County, that it administered or operated a law, custom, policy,

regulation and (or) practice of not allowing “protesters” to enter the Polk County Courthouse

building. Defendant Sheriff’s Office’s employees communicated to the Plaintiffs that they could

not walk past the metal-detector machine, and the Plaintiffs reasonably and objectively
                                                 18
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 19 of 43 PageID 392




understood that if they did so, that they would be arrested and detained.

27.     The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s Fourth

Amendment Right to a “reasonable expectation of privacy” and to be “free from an unreasonable

seizure.”

28.    For the reasons stated in paragraph 27 above, the Sheriff’s Deputies who stopped the

Plaintiffs had no constitutional or legal basis for restraining their movement. There was no

“reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;

and was therefore “an unreasonable seizure.”


 29.    WHEREFORE, since the Defendant would not have taken the same action, absent the

 Plaintiffs protected speech, the Plaintiffs demand:

        A.      Trial by Jury.

        B.      Judgment against the Defendants for attorney’s compensatory and punitive


 damages, as permitted under law.

        C.      Affirmative Action, as deemed appropriate by the Court.

        D.      Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

 who express their First Amendment Rights, as deemed appropriate by the Court.

        E.      Attorney’s fees and costs.

                                                  19
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 20 of 43 PageID 393




          F.     For whatever additional relief as is deemed just and appropriate by this honorable

 Court.


                           COUNT II. FOURTH AMENDMENT
                       RETALIATION CLAIM AGAINST DEFENDANT
                                 G4S; 42 U.S.C. §1983

30.       The Plaintiff hereby re-alleges and re-states averments 1 through 24, which should be read

as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

31.       Defendant G4S, a private entity, is hereby sued under 42 U.S. C. § 1983, to preserve

the civil-rights objectives of that statute against arbitrary actions of private entities. See,

e.g., West v. Atkins, 487 U.S. 42 (1988).

32.       Defendant G4S operated a policy or custom of stopping and detaining persons who

had previously engaged in peaceful protests, and preventing them from entering into the

local Bartow courthouse.

          a.     The Plaintiffs had a reasonable expectation of privacy that, should they not

                 have any weapons or other items on their person, that would set off the

                 security alarm/ metal-detector system, which is located the entrance of the

                 Bartow Courthouse, that they would be able to enter the Courthouse just as

                 other civilian citizens entered the courthouse, without being prohibited or

                 under the threat of being arrested and detained.

          b.     The Defendant G4S violated the Plaintiffs Fourth Amendment Right to a

                 reasonable expectation of privacy by enforcing the above-mentioned official

                 policy.

          c.     The Plaintiffs also had a Fourth Amendment right to be free from an

                                                  20
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 21 of 43 PageID 394




                unreasonable seizure. The Plaintiffs could not walk past the metal detector,

                without being unreasonably seized and arrested by the Defendant G4S.

        d.      The Defendant violated the Plaintiffs Fourth Amendment Right to be free

                from an unreasonable seizure by enforcing the above-mentioned official

                policy.

33.     On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

rights under the First Amendment, U.S. Constitution:

        a.      The right to petition the state or local government for the redress of grievances;

        b.      The right and freedom of assembly; and,

        c.      The right and freedom of speech.


34.     On that same date, the Plaintiffs were informed by employees/ agents of Defendant G4S,

that it administered or operated a law, custom, policy, regulation and (or) practice of not allowing

“protesters” to enter the Polk County Courthouse building. Defendant G4S’s employees

communicated to the Plaintiffs that they could not walk past the metal-detector machine, and the

Plaintiffs reasonably and objectively understood that if they did so, that they would be arrested

and detained.

35.     The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s Fourth

Amendment Right to a “reasonable expectation of privacy” and to be “free from an unreasonable

seizure.”

36.    For the reasons stated in paragraph 35 above, the Sheriff’s Deputies who stopped the
                                                 21
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 22 of 43 PageID 395




Plaintiffs had no constitutional or legal basis for restraining their movement. There was no

“reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;

and was therefore “an unreasonable seizure.”


 37.      WHEREFORE, since the Defendant would not have taken the same action, absent the

 Plaintiffs protected speech, the Plaintiffs demand:

          G.     Trial by Jury.

          H.     Judgment against the Defendants for attorney’s compensatory and punitive


 damages, as permitted under law.

          I.     Affirmative Action, as deemed appropriate by the Court.

          J.     Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

 who express their First Amendment Rights, as deemed appropriate by the Court.

          K.     Attorney’s fees and costs.

          L.     For whatever additional relief as is deemed just and appropriate by this honorable

 Court.


          COUNT III.     THIRTEENTH AMENDMENT (“BADGE OF SLAVERY”);
             42 U.S.C. §1983 AGAINST DEFENDANT SHERIFF GRADY JUDD


38.       The Plaintiff hereby re-alleges and re-states averments 1 through 24, which should be read


                                                   22
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 23 of 43 PageID 396




as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

39.     Defendant Grady Judd, Sheriff of Polk County, operated a policy or custom of

stopping and detaining persons who had previously engaged in peaceful protests, and

preventing them from entering into the local Bartow courthouse.

        a.      The Plaintiffs had a reasonable expectation of privacy that, should they not

                have any weapons or other items on their person, that would set off the

                security alarm/ metal-detector system, which is located the entrance of the

                Bartow Courthouse, that they would be able to enter the Courthouse just as

                other civilian citizens entered the courthouse, without being prohibited or

                under the threat of being arrested and detained.

        b.      The Defendant Sheriff violated the Plaintiffs’ Thirteenth Amendment

                constitutional right to a reasonable expectation of privacy and to not be

                subjected to a “badge of slavery,” by enforcing the above-mentioned official

                policy.

        c.      The Plaintiffs also had a Thirteenth Amendment right to be free from an

                unreasonable seizure (i.e., “badge of slavery”). The Plaintiffs could not walk

                past the metal detector, without being unreasonably seized and arrested by

                the Defendant Sheriff, thus violating the Thirteenth Amendment’s

                prohibition against “slavery” or “badges and incidents of slavery.”

        d.      The Defendant violated the Plaintiffs Thirteenth Amendment Right to be

                free from an unreasonable seizure (i.e., “badges of slavery”) by enforcing the

                above-mentioned official policy, in violation of § 1983.

40.     On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

                                                  23
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 24 of 43 PageID 397




Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

rights under the First Amendment, U.S. Constitution:

        a.      The right to petition the state or local government for the redress of grievances;

        b.      The right and freedom of assembly; and,

        c.      The right and freedom of speech.


41.     On that same date, the Plaintiffs were informed by employees/ agents of Defendant

Grady Judd Sheriff of Polk County, that it administered or operated a law, custom, policy,

regulation and (or) practice of not allowing “protesters” to enter the Polk County Courthouse

building. Defendant Sheriff’s Office’s employees communicated to the Plaintiffs that they could

not walk past the metal-detector machine, and the Plaintiffs reasonably and objectively

understood that if they did so, that they would be arrested and detained.

42.     The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s Thirteenth

Amendment Right to be free from “badges or incidents of slavery,” and right to a “reasonable

expectation of privacy” and to be “free from an unreasonable seizure.”

43.    For the reasons stated in paragraph 42 above, the Sheriff’s Deputies who stopped the

Plaintiffs had no constitutional or legal basis for restraining their movement. There was no

“reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;
                                                 24
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 25 of 43 PageID 398




and was therefore “an unreasonable seizure,” in violation of the Thirteenth Amendment’s

prohibition against slavery and involuntary servitude.


 44.      WHEREFORE, since the Defendant would not have taken the same action, absent the

 Plaintiffs protected speech, the Plaintiffs demand:

          M.     Trial by Jury.

          N.     Judgment against the Defendants for attorney’s compensatory and punitive


 damages, as permitted under law.

          O.     Affirmative Action, as deemed appropriate by the Court.

          P.     Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

 who express their First Amendment Rights, as deemed appropriate by the Court.

          Q.     Attorney’s fees and costs.

          R.     For whatever additional relief as is deemed just and appropriate by this honorable

 Court.



          COUNT IV.        THIRTEENTH AMENDMENT (“BADGE OF SLAVERY”);
                               42 U.S.C. §1983 AGAINST G4S

45.       The Plaintiff hereby re-alleges and re-states averments 1 through 24, which should be read

as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

46.       Defendant G4S, a private entity, is hereby sued under 42 U.S. C. § 1983, to preserve

the civil-rights objectives of that statute against arbitrary actions of private entities. See,

e.g., West v. Atkins, 487 U.S. 42 (1988).

47.       Defendant G4S, operated a policy or custom of stopping and detaining persons who


                                                   25
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 26 of 43 PageID 399




had previously engaged in peaceful protests, and preventing them from entering into the

local Bartow courthouse.

        a.     The Plaintiffs had a reasonable expectation of privacy that, should they not

               have any weapons or other items on their person, that would set off the

               security alarm/ metal-detector system, which is located the entrance of the

               Bartow Courthouse, that they would be able to enter the Courthouse just as

               other civilian citizens entered the courthouse, without being prohibited or

               under the threat of being arrested and detained.

        b.     The Defendant G4S violated the Plaintiffs’ Thirteenth Amendment

               constitutional right to a reasonable expectation of privacy and to not be

               subjected to a “badge of slavery,” by enforcing the above-mentioned official

               policy.

        c.     The Plaintiffs also had a Thirteenth Amendment right to be free from an

               unreasonable seizure (i.e., “badge of slavery”). The Plaintiffs could not walk

               past the metal detector, without being unreasonably seized and arrested by

               the Defendant G4S, thus violating the Thirteenth Amendment’s prohibition

               against “slavery” or “badges and incidents of slavery.”

        d.     The Defendant G4S violated the Plaintiffs Thirteenth Amendment Right to

               be free from an unreasonable seizure (i.e., “badges of slavery”) by enforcing

               the above-mentioned official policy, in violation of § 1983.

48.     On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

                                                26
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 27 of 43 PageID 400




rights under the First Amendment, U.S. Constitution:

        a.      The right to petition the state or local government for the redress of grievances;

        b.      The right and freedom of assembly; and,

        c.      The right and freedom of speech.


49.     On that same date, the Plaintiffs were informed by employees/ agents of Defendant G4S,

that it administered or operated a law, custom, policy, regulation and (or) practice of not allowing

“protesters” to enter the Polk County Courthouse building. Defendant G4S employees

communicated to the Plaintiffs that they could not walk past the metal-detector machine, and the

Plaintiffs reasonably and objectively understood that if they did so, that they would be arrested

and detained.

50.     The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s Thirteenth

Amendment Right to be free from “badges or incidents of slavery,” and right to a “reasonable

expectation of privacy” and to be “free from an unreasonable seizure.”

51.    For the reasons stated in paragraph 50 above, the G4S officers who stopped the

Plaintiffs had no constitutional or legal basis for restraining their movement. There was no

“reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;

and was therefore “an unreasonable seizure,” in violation of the Thirteenth Amendment’s

prohibition against slavery and involuntary servitude.
                                                 27
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 28 of 43 PageID 401




  52.      WHEREFORE, since the Defendant would not have taken the same action, absent the

  Plaintiffs protected speech, the Plaintiffs demand:

           S.     Trial by Jury.

           T.     Judgment against the Defendants for attorney’s compensatory and punitive


  damages, as permitted under law.

           U.     Affirmative Action, as deemed appropriate by the Court.

           V.     Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

  who express their First Amendment Rights, as deemed appropriate by the Court.

           W.     Attorney’s fees and costs.

           X.     For whatever additional relief as is deemed just and appropriate by this honorable

  Court.




      COUNT V.      FIRST AMENDMENT (“OVERBROAD AND CHILLING EFFECT”);
             42 U.S.C. §1983 AGAINST DEFENDANT SHERIFF GRADY JUDD


53.        The Plaintiff hereby re-alleges and re-states averments 1 through 24, which should be read

 as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

54.        Defendant Grady Judd, Sheriff of Polk County, operated a policy or custom of

 stopping and detaining persons who had previously engaged in peaceful protests, and

 preventing them from entering into the local Bartow courthouse. The above-referenced

 policy or custom was “overbroad” and thus had a “chilling effect” upon the Plaintiffs’

 ability to engage in First Amendment protest and speech.


                                                    28
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 29 of 43 PageID 402




 55.    The said custom, policy, regulation, and practice of not allowing protesters to enter the

 Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s First Amendment

 freedom to protest, speak, or to petition the government to redress their grievances.

        a.      First off, the Plaintiffs themselves experienced humiliation and bodily anguish

 from having to hold their urination and to walk one or more blocks to the nearest restroom;

        b.       Second, the protest had to be ended due to sanitation and health concerns,

 stemming from the lack of access to the restrooms inside of the Polk County Courthouse;

        c.      Third, there is no evidence that when the Plaintiffs attempted to enter the Sheriff’s

 Office, that they were actually in the “mode of protesting” at that very moment when they sought

 to enter the building;

        d.      Fourth, the Plaintiffs were not “protestors” at the very moment when the G4S

 Security Officer blocked them from trying to enter the building, but they were, instead civilians

 just like all the other citizens who were freely entering and exiting the Polk County Courthouse;

 and,

        e.      Fifth, the Plaintiffs were similarly-situated to all persons who freely enter the

 courthouse who are not party-litigants but who endeavor to avail themselves of a statutory or

 constitutional right to enter the courthouse, whether to observe a jury trial as a member of the

 general public or to engage in another form of free expression, free speech, of freedom of

 peaceable assembly.

 56.    The said custom, policy and practice of “not allowing protesters” to enter the Polk County

 Courthouse was wrongfully applied to the Plaintiffs who were at that very moment when they were

 seeking entrance, non-protesters. They had been peaceful protesters just moments prior to

 seeking entrance into the Polk County courthouse. And there was no justifiable basis for denying

                                                  29
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 30 of 43 PageID 403




 them entrance into the Polk County courthouse.

 57.      At the very moment when the Plaintiffs’ sought entrance into the Polk County Courthouse,

 they were in essence “former protesters”25 who were not in fact engaging in any protests. Thus,

 the G4S security/ Polk County Deputy Sheriff officers implementation of such an “overbroad”

 policy was tantamount to effectuating a “retaliatory” or “chilling effect” upon the

 Plaintiffs’ constitutional First Amendment freedoms, simply because the Plaintiffs had formerly

 engaged in a protest against the Sheriff’s Office, or because they might engage in a protest against

 the Polk County Government or against the Polk County Sheriff’s Office at some point in the

 future. There is no evidence to show that the Security Officer knew whether the Plaintiffs were

 “done protesting” or “done protesting and going into the Polk County Courthouse to transact

 legitimate business” or “done protesting and going home after using the public restroom.” There

 is also no evidence to show that the G4S security officer

 reasonably believed that the Plaintiffs were seeking entrance into the building in order to

 demonstrate or to launch a protest inside of the Polk County Courthouse. There was no compelling

 governmental interest to justify denying the Plaintiffs peaceful entrance into the Polk County

 Courthouse. This denial of entrance into the Polk County Courthouse, then, was a clear case of

 constitutional abuse.

58.       On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

rights under the First Amendment, U.S. Constitution:


25
  In other words, the Defendants has not legitimate, rational, or compelling interests in regulating the Plaintiffs under a
theory that the Plaintiffs would be disruptive, stage protests inside of the courthouse, or do any other activity that
would be disruptive, or constitute disruptive behavior.
                                                            30
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 31 of 43 PageID 404




        a.      The right to petition the state or local government for the redress of grievances;

        b.      The right and freedom of assembly; and,

        c.      The right and freedom of speech.


59.     On that same date, the Plaintiffs were informed by employees/ agents of Defendant

Grady Judd Sheriff of Polk County, that it administered or operated a law, custom, policy,

regulation and (or) practice of not allowing “protesters” to enter the Polk County Courthouse

building. Defendant Sheriff’s Office’s employees communicated to the Plaintiffs that they could

not walk past the metal-detector machine, and the Plaintiffs reasonably and objectively

understood that if they did so, that they would be arrested and detained.

60.     The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed and chilled the Plaintiff’s First Amendment Right to freedom

of assembly, association, speech, conscience, and to petition the government for the redress of

grievances.

61.     For the reasons stated herein above in this Count, the Sheriff’s Deputies who stopped

the Plaintiffs had no constitutional or legal basis for restraining their movement. There was

no “reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;

and was therefore a violation of the First Amendment, U.S. Constitution and 42 U.S.C. §

1983.


                                                 31
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 32 of 43 PageID 405




  62.      WHEREFORE, since the Defendant would not have taken the same action, absent the

  Plaintiffs protected speech, the Plaintiffs demand:

           Y.     Trial by Jury.

           Z.     Judgment against the Defendants for attorney’s compensatory and punitive


  damages, as permitted under law.

           AA.    Affirmative Action, as deemed appropriate by the Court.

           BB.    Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

  who express their First Amendment Rights, as deemed appropriate by the Court.

           CC.    Attorney’s fees and costs.

           DD.    For whatever additional relief as is deemed just and appropriate by this honorable

  Court.


      COUNT VI.        FIRST AMENDMENT (“OVERBROAD AND CHILLING EFFECT”);
                          42 U.S.C. §1983 AGAINST DEFENDANT G4S


63.        The Plaintiff hereby re-alleges and re-states averments 1 through 24, which should be read

 as a complete sub-part to this claim for relief, as per Rule 8 of the Fed.R.Civ.P.

64.        Defendant G4S, a private entity, is hereby sued under 42 U.S. C. § 1983, to preserve

 the civil-rights objectives of that statute against arbitrary actions of private entities. See,

 e.g., West v. Atkins, 487 U.S. 42 (1988).

65.        Defendant G4S, operated a policy or custom of stopping and detaining persons who

 had previously engaged in peaceful protests, and preventing them from entering into the

 local Bartow courthouse. The above-referenced policy or custom was “overbroad” and thus

 had a “chilling effect” upon the Plaintiffs’ ability to engage in First Amendment protest and

                                                    32
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 33 of 43 PageID 406




 speech.

66.        The said custom, policy, regulation, and practice of not allowing protesters to enter the

 Polk County Courthouse curtailed, chilled, limited and restricted the Plaintiff’s First Amendment

 freedom to protest, speak, or to petition the government to redress their grievances.

           a.     First off, the Plaintiffs themselves experienced humiliation and bodily anguish

  from having to hold their urination and to walk one or more blocks to the nearest restroom;

           b.      Second, the protest had to be ended due to sanitation and health concerns,

  stemming from the lack of access to the restrooms inside of the Polk County Courthouse;

           c.     Third, there is no evidence that when the Plaintiffs attempted to enter the Polk

  County Courthouse, that they were actually in the “mode of protesting” at that very moment

  when they sought to enter the building;

           d.     Fourth, the Plaintiffs were not “protestors” at the very moment when the G4S

  Security Officer blocked them from trying to enter the building, but they were, instead civilians

  just like all the other citizens who were freely entering and exiting the Polk County Courthouse;

  and,

           e.     Fifth, the Plaintiffs were similarly-situated to all persons who freely enter the

  courthouse who are not party-litigants but who endeavor to avail themselves of a statutory or

  constitutional right to enter the courthouse, whether to observe a jury trial as a member of the

  general public or to engage in another form of free expression, free speech, of freedom of

  peaceable assembly.

 69.       The said custom, policy and practice of “not allowing protesters” to enter the Polk County

  Courthouse was wrongfully applied to the Plaintiffs who were at that very moment when they were

  seeking entrance, non-protesters. They had been peaceful protesters just moments prior to

                                                    33
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 34 of 43 PageID 407




 seeking entrance into the Polk County courthouse. And there was no justifiable basis for denying

 them entrance into the Polk County courthouse.

 70.      At the very moment when the Plaintiffs’ sought entrance into the Polk County Courthouse,

 they were in essence “former protesters”26 who were not in fact engaging in any protests. Thus,

 the G4S security/ Polk County Deputy Sheriff officers’ implementation of such an

 “overbroad” policy was tantamount to effectuating a “retaliatory” or “chilling effect” upon

 the Plaintiffs’ First Amendment freedoms, simply because the Plaintiffs had formerly engaged in

 a protest against the Sheriff’s Office, or because they might engage in a protest against the Polk

 County Government or against the Polk County Sheriff’s Office at some point in the future. There

 is no evidence to show that the Security Officer knew whether the Plaintiffs were “done

 protesting” or “done protesting and going into the Polk County Courthouse to transact legitimate

 business” or “done protesting and going home after using the public restroom.” There is also no

 evidence to show that the G4S security officer reasonably believed that the Plaintiffs were

 seeking entrance into the building in order to demonstrate or to launch a protest inside of the Polk

 County Courthouse. There was no compelling governmental interest to justify denying the

 Plaintiffs peaceful entrance into the Polk County Courthouse. This denial of entrance into the

 Polk County Courthouse, then, was a clear case of constitutional abuse.

71.       On November 8, 2019, at approximately 4:30 p.m., the Plaintiffs PMJA, Cowart, Gibson,

Herring, and others were engaged in a peaceful protest in front of the Polk County Courthouse at

255 North Broadway Avenue in Bartow, Florida. And while doing so, they exercised a series of

rights under the First Amendment, U.S. Constitution:


26
  In other words, the Defendants has not legitimate, rational, or compelling interests in regulating the Plaintiffs under a
theory that the Plaintiffs would be disruptive, stage protests inside of the courthouse, or do any other activity that
would be disruptive, or constitute disruptive behavior.
                                                            34
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 35 of 43 PageID 408




        a.     The right to petition the state or local government for the redress of grievances;

        b.     The right and freedom of assembly; and,

        c.     The right and freedom of speech.


72.      On that same date, the Plaintiffs were informed by employees/ agents of Defendant G4S,

that it administered or operated a law, custom, policy, regulation and (or) practice of not allowing

“protesters” to enter the Polk County Courthouse building. Defendant Sheriff’s Office’s

employees communicated to the Plaintiffs that they could not walk past the metal-detector

machine, and the Plaintiffs reasonably and objectively understood that if they did so, that they

would be arrested and detained.

73.      The said custom, policy, regulation, and practice of not allowing protesters to enter the

Polk County Courthouse curtailed and chilled the Plaintiff’s First Amendment Right to freedom

of assembly, association, speech, conscience, and to petition the government for the redress of

grievances.

74.     For the reasons stated herein above in this Count, the G4S officers who stopped the

Plaintiffs had no constitutional or legal basis for restraining their movement. There was no

“reasonable, articulable suspicion” that a crime was about to occur, and there was not

“probable cause” to restrict or to detain their movement; or to prevent them from further

entering into the courthouse; or the threaten their arrest and detention, should they exercise

the constitutional rights to freely enter the courthouse. This restriction, prevention, or

detention was made solely because the Plaintiffs had engaged in First Amendment protest;

and was therefore a violation of the First Amendment, U.S. Constitution and 42 U.S.C. §

1983.


                                                  35
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 36 of 43 PageID 409




 75.       WHEREFORE, since the Defendant would not have taken the same action, absent the

  Plaintiffs protected speech, the Plaintiffs demand:

            a.      Trial by Jury.
            b.      Judgment against the Defendants for attorney’s compensatory and punitive


  damages, as permitted under law.

            c.    Affirmative Action, as deemed appropriate by the Court.

            d.      Injunctive Relief on behalf the Plaintiffs and on behalf on an entire class of persons

            who express their First Amendment Rights, as deemed appropriate by the Court.

            e.     Attorney’s fees and costs.

           f.       For whatever additional relief as is deemed just and appropriate by this honorable

  Court.



         COUNT VII. CLAIM FOR INJUNCTIVE RELIEF AGAINST THE CHIEF
  JUDGE, TENTH JUDICIAL CIRCUIT (STATE OF FLORDIA); POLK
  COUNTY SHERIFF’S OFFICE; AND G4S SECURE SOLUTIONS (USA), INC.;
  42 U.S.C. §1983

76.         For purposes of County VII, the mission statement or mission of the Plaintiff Poor &

 Minority Justice Association is hereby expressly stated as follows:

           Plaintiff PMJA, Inc. is a civil rights organization that concentrates its efforts in protesting
           abusive police practices and other related civil rights violations. The PMJA, Inc.’s
           membership is almost entirely African American. Plaintiffs Cowart, Gibson, and Herring,
           are all African American. And the membership of the Church of God the Bible Way, Inc.
           is almost entirely African American. These regular and recurring activities on the part of
           the PMJA, Inc., constitutes First Amendment freedoms and liberties, as such: free exercise
           of religion; freedom of speech; the right of the people peaceably to assemble; and the right
           to petition the Government for a redress of grievances. Therefore, the Defendants’ current
           policy of prohibiting, limiting, or restricting protestors from exercising their First
           Amendment freedoms has a direct negative impact on the ability of the PMJA, Inc. to
           engage in future protests. There are, indeed, many social and political issues which are
           impacting the communities of color in the State of Florida and around the nation (e.g.,
                                                      36
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 37 of 43 PageID 410




        “Black Lives Matter” and other similar issues, such as protests over the police killings of
        George Floyd and Breonna Taylor). Pastor Cowart is directly and indirectly affiliated with
        national organizations and has, since the incident stated in this complaint, coordinated with
        local Black Lives Matter affiliates, to assist with organizing other demonstrations. The
        PMJA, Inc. is a legitimate civil rights and human rights organization; and plans to
        organize demonstrations at the Bartow-Polk County Courthouse: AS SOON A COVID-19
        PANDEMIC restrictions are render it feasible and safe. The PMJA, Inc. has also
        contemplating organizing a “test case” protest, in order to “test” the current restroom
        policy at the Bartow Polk County Courthouse or other similar local government agency.
        The future injury to the PMJA, Inc is not remote, but it is both immediate and imminent.

77.      The PMJA, Inc. shall conduct a Demonstration at the Bartow-Polk County Courthouse

 within the next week to 120 days, in order to protest police misconduct regarding George Floyd,

 Breonna Taylor and other similar local cases. As such the injunctive relief is sought in Count V.

78.      WHEREFORE, the Plaintiff hereby re-alleges and re-states averments 1 through 77,

 which should be read as a complete sub-part to this claim for relief, as per Rule 8 of the

 Fed.R.Civ.P. Counts I though IV are hereby reasserted and stated.

         a.      The Defendants, including the Chief Judge, Tenth Judicial Circuit (State of

 Florida), are liable for the acts committed and therefore should provide costs, attorneys fees and

 injunctive relief pursuant to 42 U.S.C. §§ 1983, 1988.


         b.      The Defendant Chief Judge, Tenth Judicial Circuit (State of Florida), as a co-

 defendant, is liable for the acts committed and alleged against the Defendant G4S in this

 Complaint (First, Fourth, and Thirteenth Amendment violations), and therefore should provide

 injunctive relief pursuant to 42 U.S.C. § 1983.

         c.      The Defendant Chief Judge, Tenth Judicial Circuit (State of Florida) is liable for

 the acts committed and alleged against the Defendant Grady Judge, Sheriff of Polk County, in

 this Complaint (First, Fourth, and Thirteenth Amendment violations), and therefore should

 provide injunctive relief pursuant to 42 U.S.C. § 1983.

                                                   37
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 38 of 43 PageID 411




79.       Sovereign Immunity will not shield the Defendant Chief Judge, Tenth Judicial Circuit,

  under the allegations set forth in this count, together with those of Counts I through IV, because a

  claim for injunctive relief can be brought against the State of Florida pursuant to 42 U.S.C. §

  1983.

80.       The Plaintiff PMJA, Inc. shall engage in a follow-up protest in the near future. As it is a

 civil rights organization, it will likely engage in future protests at the Polk County Courthouse.

 This Count V is alleged and asserted in order to remedy past constitutional misconduct and to

 prevent future constitutional misconduct.

81.       The Chief Judge, Tenth Judicial Circuit (State of Florida) maintains a policy, custom,

 usage, or regulation, as defined in 42 U.S.C. § 1983, which prohibits peaceful First Amendment

 protestors from entering into the courthouse, in order to use its restrooms and apparently for any

  other reason—whether on official court business or as a member of the public seeking to attend a

  court hearing.

          Significantly, although the Plaintiffs reasons for entering the Polk County

  Courthouse was so that they could avail themselves of using the public restrooms in that

  building, the reasons which Defendant G4s and Defendant Grady Judd’s deputy sheriffs

  gave for not allowing the Plaintiffs to enter into the courthouse were never given, other than

  “we do not allow protesters to enter the courthouse,” or words to that effect.

82.        No compelling interests exists to support such a broad policy of disallowing peaceful

 First Amendment protesters from breaking the picket lines on the outskirts or a courthouse

 building in order to enter the building in order to use the restroom.


                                                   38
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 39 of 43 PageID 412




83.       Therefore, injunctive relief is hereby requested. The current social, political, and racial

 climate of Polk County and the present relationship between the communities’ police officers,

 deputy sheriffs, and private security officers now require judicial and administrative oversight in

 order to ensure that the human dignity, humanity, fundamental constitutional rights, security, and

 safety of all stakeholders within the community of Polk County are adequately protected. For

 this reason, the Plaintiffs hereby demand that the Defendant Chief Judge, Tenth Judicial Circuit,

 provide: (#77 (a) –(e) omitted):


          f.      Injunction: Training for bailiffs, police officers, deputy sheriffs, and bailiffs on

  honoring and protecting the First Amendment freedoms of local citizens who engage in peaceful

  protests.

          g.      Injunction: Written First Amendment guidelines for persons to read before they

  engage or participate in community protests; and,

          h.      Injunction:      Implementation of a “Community Oversight Task Force” so as to

  ensure that (a) training of police officers, deputy sheriffs, bailiffs, private security officers, etc.,;

  (b) the adoption of written First Amendment guidelines for community activists and protestors;

  and (c) the implementation of any new standard operating procedures regarding (a) or (b), are

  adequate and adequately enforced.

          i.      Injunction:      “Community Oversight Task Force” members shall include, but not

                  be limited to:

                          (1).     Judges

                          (2).     Lawyers

                          (3).     Police Officers

                                                      39
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 40 of 43 PageID 413




                         (4).   Members of the Clergy

                         (5).   Community Activists

                         (6).   Other interested persons, but particularly those persons with

                         specialized expertise regarding the subject-matter of the Task Force.

84.      The Plaintiffs further request that this honorable court order the Defendants to designate

 one person from each of the named party-defendants who shall meet with the Plaintiffs and their

 representatives to conduct a meeting to adopt and implement a “Community Oversight Task

 Force”: (#78 (a) – (h) omitted:

         j.      Injunction: The number of person who shall serve on that task force; and the

  frequency of the meetings.

         k.      Injunction: The parties shall meet-and-confer with each other in good faith.

         l.      Injunction: The failure to meet-and-confer, to conduct meetings, or to attend

  meetings shall be in violation of this consent decree.

         m.      Injunction: The Community Oversight Task Force shall address the problems

  facing First Amendment Protestors from the perspective that African American or other non-white

  protesters are more likely to encounter discrimination from the local police force, including

  courthouse staff and administrators.

         n.      Injunction: Therefore, the Community Oversight Task Force shall monitor and

  address the problems of partial and discriminatory applications of courthouse and courtroom

  policies and procedures that have a discriminatory or adverse impact upon African Americans or

  other non-white minority groups.

85.      Plaintiffs request that the Community Oversight Task Force shall establish standard

                                                   40
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 41 of 43 PageID 414




operating procedures for all First Amendment Protestors to follow when they believe that their

constitutional rights have been violated.


        o.      Injunction: Impartial Policing. The task force shall educate the police and the

 general public on the need to protect First Amendment Freedoms and impartial policing of First

 Amendment protestors.

        p.      Injunction: First Amendment Protesters. The task force shall educate First

 Amendment protestors, with in-person conferences, print materials, or electronic media, on the

 parameters of peaceful, lawful protests.

        q.      Injunction: Freedom of Unpopular Speech and Viewpoints at or near the

 Courthouse premises. The task force shall educate the police and First Amendment protestors as to

 protected speech and protected activity, and unlawful protest activity. The task force shall

 explore methods to combat against unfair discrimination against First Amendment protestors who

 in a peaceful, lawful manner espouse unpopular or unorthodox causes.

        r.      Injunction: Adoption of Clear Rules and Policies to ensure preservation of First

 Amendment Freedoms. The standing policy of the Community Oversight Task Force shall be to

 establish standard operating procedures for the local police, the courthouse administrative staff,

 and the general public to follow when regulating or exercising First Amendment activities.

86.     WHEREFORE, since the Defendants would not have taken the same action, absent the

 Plaintiffs protected speech, the Plaintiffs demand:

        A.      Affirmative Action, as deemed appropriate by the Court.

        B.      Injunctive Relief, as deemed appropriate by the Court.

        C.      Attorney’s fees and costs.
                                                 41
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 42 of 43 PageID 415




          D.   For whatever additional relief as is deemed just and appropriate by this honorable

 Court.

                                             RESPECTFULLY SUBMITTED:


                                                /s/ Roderick O. Ford
                                             Roderick O. Ford, Esq.
                                             FBN: 0072620
                                             The Methodist Law Centre
                                             POOR & MINORITY JUSTICE ASSOCIATON—
                                             LEGAL DEFENSE FUND, INC.
                                             400 N. Ashley Drive
                                             Suite 1900
                                             Tampa, Florida 33602
                                             (813) 223-1200
                                             (800) 792-2241 facsimile
                                             laboradvocate@fordlawfirm.org




                                               42
Case 8:19-cv-02889-WFJ-TGW Document 41 Filed 10/29/20 Page 43 of 43 PageID 416




                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via
 CM/ECF to:

 Hank B. Cambell, Esq.
 Edward B. Kerr, Esq.
 (Attorneys for Grady Judd,
 Sheriff of Polk County)
 Campbell, Trohn, Tamayo
 & Aranda, P.A.
 P. O. Box 2369
 Lakeland, FL. 33806-2369

 Eugenia Iznayulova, Esq.
 (Attorney For Chief Judge, 10th Judicial Circuit)
 Office of the Attorney General
 501 E. Kennedy Blvd.
 Suite 1100
 Tampa, FL. 33602

 Irwin Gilbert, Esq.
 (Attorney For G4S Corporation)
 Conrad & Scherer, LLP
 633 S. Federal Highway
 P. O. Box 14723
 Ft. Lauderdale, FL. 33301

 Served on October 29, 2020.

                                                      /s/ Roderick O. Ford
                                                        Roderick O. Ford, Esq.




                                                 43
